 

[UX, Inc.]

SUBORDINATION AGREEMENT

 

WHEREAS, United ExpressLine, Inc. ("Borrower"), is indebted to the Undersigned,
as evidenced by a Promissory Note (originally payable to UX, Inc.) in the amount
of $1,500,000.00 dated July 27, 2001, as assigned (the "Junior Debt
Instruments"), and will or may from time to time hereafter be otherwise indebted
to the Undersigned in various sums;

 

WHEREAS, UX, Inc., assigned all of its right, title and interest in and to the
Promissory Note and the debt it evidenced to its then shareholders pursuant to
that certain Assignment dated _____________, 200__ as follows:

 

Name of Shareholder

% of Note assigned

Warren E. Johnson

45.64

Mary J. Johnson

18.18

Warren F. Johnson

18.18

Andrew O. Johnson

18.18

 

WHEREAS, Warren E. Johnson subsequent to the date of the note assignment died on
the 16th day of December, 2004. Warren E. Johnson’s estate is being administered
in the Probate Court of St. Joseph County in the State of Michigan under cause
no.: 05-60DE. Bank One Trust Company, N.A. is the duly authorized personal
representative of the estate of Warren E. Johnson under letters of
administration dated February 23, 2005.

 

WHEREAS, the Undersigned are desirous of having LaSalle Business Credit, LLC
("Lender") extend and/or continue the extension of credit to Borrower from time
to time as Lender in its sole discretion may determine, and Lender has refused
to consider the extension and/or continued extension of such credit until the
"Junior Debt" (as defined below) is subordinated to the "Senior Debt" (as
defined below) in the manner hereinafter set forth; and

 

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lender is necessary or desirable to the conduct and operation of the business of
Borrower, and will inure to the personal and financial benefit of the
Undersigned.

 

NOW, THEREFORE, in consideration of the extension and/or continued extension of
credit by Lender to Borrower, as Lender may, in its sole discretion, determine,
and for other good and valuable consideration to the Undersigned, the receipt
and sufficiency of which is hereby acknowledged, the Undersigned hereby:

 

(A)       subordinates the indebtedness evidenced by the Junior Debt
Instruments, as well as any and all other indebtedness now or at any time or
times hereafter owing by Borrower, or any successor or assign of Borrower,
including without limitation, a receiver, trustee or debtor-in-possession (the
term "Borrower" as used hereinafter shall include any such successor or assign)
to the Undersigned, whether such indebtedness is absolute or contingent, direct
or

 

 

- 1 -

 

 

indirect and howsoever evidenced, including without limitation all interest
thereon, (collectively, the "Junior Debt") to any and all indebtedness now or at
any time or times hereafter owing by Borrower to Lender (whether absolute or
contingent, direct or indirect and howsoever evidenced, including without
limitation all interest thereon and fees, whether or not such interest or fees
are allowed in a bankruptcy or similar proceeding) and all other demands,
claims, liabilities or causes of action for which Borrower may now or at any
time or times hereafter in any way be liable to Lender, whether under any
agreement, instrument or document executed and delivered or made by Borrower to
Lender or otherwise (collectively, the "Senior Debt");

 

(B)        agrees not to ask for or receive from Borrower or any other person or
entity any security for the Junior Debt not specifically granted by the Junior
Debt Instruments; agrees to subordinate all security interests, liens,
encumbrances and claims, whether now existing or hereafter arising, which in any
way secure the payment of the Junior Debt (the "Undersigned's Collateral") to
all security interests, liens, encumbrances and claims, whether now existing or
hereafter arising, which in any way secure the payment of the Senior Debt (the
"Lender's Collateral"); agrees that it will not take any action to enforce any
of its liens on the Undersigned's Collateral; agrees that in the event Lender
forecloses or realizes upon or enforces any of its rights with respect to
Lender's Collateral, or Borrower sells any of Lender's Collateral in a
transaction consented to by Lender, the Undersigned shall, upon demand, execute
such terminations, partial releases and other documents as Lender requests in
its sole discretion to release the Undersigned's lien upon such Lender's
Collateral; and agrees that it shall have no right to possession of any assets
included in the Undersigned's Collateral or the Lender's Collateral, whether by
judicial action or otherwise, unless and until Lender has, in writing, notified
the Undersigned that all the Senior Debt has been paid in full and all
obligations arising in connection therewith have been discharged;

 

(C)        except as provided in Rider attached hereto and expressly made a part
hereof, agrees to instruct Borrower not to pay, and agrees not to accept payment
of, or assert, demand, sue for or seek to enforce against Borrower or any other
person or entity, by setoff or otherwise, all or any portion of the Junior Debt
unless and until Lender has, in writing, notified the Undersigned that the
Senior Debt has been paid in full and all obligations arising in connection
therewith have been discharged;

 

(D)      subrogates Lender to the Junior Debt and the Undersigned's Collateral;
irrevocably authorizes Lender (i) to collect, receive, enforce and accept any
and all sums or distributions of any kind that may become due, payable or
distributable on or in respect of the Junior Debt or the Undersigned's
Collateral, whether paid directly by Borrower or paid or distributed in any
liquidation, bankruptcy, arrangement, receivership, assignment, reorganization
or dissolution proceedings or otherwise, and

 

 

- 2 -

 

 

(ii) in Lender's sole discretion, to make and present claims therefor in, and
take such other actions as Lender deems necessary or advisable in connection
with, any such proceedings, either in Lender's name or in the name of the
Undersigned; and agrees that upon the written request of Lender, it will
promptly assign, endorse and deliver to and deposit with Lender all agreements,
instruments and documents evidencing the Junior Debt, including without
limitation the Junior Debt Instruments;

 

(E)       agrees to receive and hold in trust for and promptly turn over to
Lender, in the form received (except for the endorsement or assignment by the
Undersigned where necessary), any sums at any time paid to, or received by, the
Undersigned in violation of the terms of this Agreement and to reimburse Lender
for all costs, including reasonable attorney's fees, incurred by Lender in the
course of collecting said sums should the Undersigned fail to voluntarily turn
the same over to Lender as herein required. If the Undersigned fails to endorse
or assign to Lender any items of payment received by the Undersigned on account
of the Junior Debt, the Undersigned hereby irrevocably makes, constitutes and
appoints Lender (and all persons designated by Lender for that purpose) as the
Undersigned's true and lawful attorney and agent-in-fact, to make such
endorsement or assignment in the Undersigned's name; and

 

(F)       agrees that it shall not modify or amend any agreement, instrument or
document evidencing or securing the Junior Debt, including without limitation
the Junior Debt Instruments, without the prior written consent of Lender.

 

The Undersigned represents and warrants to Lender that the Undersigned has not
assigned or otherwise transferred the Junior Debt or the Undersigned's
Collateral, or any interest therein to any person or entity, that the
Undersigned will make no such assignment or other transfer thereof (except that
Bank One, N.A. as the Personal Representative of Warren E. Johnson’s Estate will
assign its interest in a manner acceptable to Lender upon the closing of the
administration of the Estate of Warren E. Johnson, deceased, subject to the
terms and provisions of this Subordination Agreement and Rider attached hereto),
and that all agreements, instruments and documents evidencing the Junior Debt
and the Undersigned's Collateral will be endorsed with proper notice of this
Agreement. The Undersigned will promptly deliver to Lender a certified copy of
the Junior Debt Instruments, as well as certified copies of all other
agreements, instruments and documents hereafter evidencing any Junior Debt, in
each case showing such endorsement. The Undersigned represents and warrants to
Lender that the outstanding amount of Junior Debt evidenced by the Junior Debt
Instruments as of the date of this Agreement is $1,500,000.00.

 

The Undersigned expressly waives all notice of the acceptance by Lender of the
subordination and other provisions of this Agreement and all notices not
specifically required pursuant to the terms of this Agreement, and the
Undersigned expressly waives

 

 

- 3 -

 

 

reliance by Lender upon the subordination and other provisions of this Agreement
as herein provided. The Undersigned consents and agrees that all Senior Debt
shall be deemed to have been made, incurred and/or continued at the request of
the Undersigned and in reliance upon this Agreement. The Undersigned agrees that
Lender has made no warranties or representations with respect to the due
execution, legality, validity, completeness or enforceability of the documents,
instruments and agreements evidencing the Senior Debt, that Lender shall be
entitled to manage and supervise its financial arrangements with Borrower in
accordance with its usual practices, without impairing or affecting this
Agreement, and that Lender shall have no liability to the Undersigned, and the
Undersigned hereby waives any claim which it may now or hereafter have against
Lender arising out of (i) any and all actions which Lender takes or omits to
take (including without limitation actions with respect to the creation,
perfection or continuation of liens or security interests in any existing or
future Lender's Collateral, actions with respect to the occurrence of an event
of default under any documents, instruments or agreements evidencing the Senior
Debt, actions with respect to the foreclosure upon, sale, release, or
depreciation of, or failure to realize upon, any of Lender's Collateral and
actions with respect to the collection of any claim for all or any part of the
Senior Debt from any account debtor, guarantor or other person or entity) with
respect to the documents, instruments and agreements evidencing the Senior Debt
or to the collection of the Senior Debt or the valuation, use, protection or
release of Lender's Collateral (ii) Lender's election in any proceeding
instituted under Chapter 11 of Title 11 of United States Code (11 U.S.C. § 101
et. seq.) (the "Bankruptcy Code"), of the application of Section 1111(b)(2) of
the Bankruptcy Code, and/or (iii) any borrowing or grant of a security interest
under Section 364 of the Bankruptcy Code by Borrower, as debtor-in-possession.
Without limiting the generality of the foregoing, the Undersigned waives the
right to assert the doctrine of marshalling with respect to any of the Lender's
Collateral, and consents and agrees that Lender may proceed against any or all
of the Lender's Collateral in such order as Lender shall determine in its sole
discretion.

 

The Undersigned agrees that Lender, at any time and from time to time hereafter,
may enter into such agreements with Borrower as Lender may deem proper extending
the time of payment of or renewing or otherwise altering the terms of all or any
of the Senior Debt or affecting any of Lender's Collateral, and may sell or
surrender or otherwise deal with any of Lender's Collateral, and may release any
balance of funds of Borrower with Lender, without notice to the Undersigned and
without in any way impairing or affecting this Agreement.

 

This Agreement shall be irrevocable and shall constitute a continuing agreement
of subordination and shall be binding on the Undersigned and its heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns until Lender has, in writing, notified the
Undersigned that all of the Senior Debt has been paid in full and all
obligations arising in connection therewith have been discharged. Lender may
continue, without notice to the Undersigned, to lend monies, extend credit and
make other accommodations to or for the account of Borrower on the faith hereof.
The Undersigned hereby agrees that all payments

 

 

- 4 -

 

 

received by Lender may be applied, reversed, and reapplied, in whole or in part,
to any of the Senior Debt, without impairing or affecting this Agreement.

 

The Undersigned hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, any and all endorsers and any and all
guarantors of the Senior Debt and the Junior Debt and of all other circumstances
bearing upon the risk of nonpayment of the Senior Debt and the Junior Debt that
diligent inquiry would reveal, and the Undersigned hereby agrees that Lender
shall have no duty to advise the Undersigned of information known to Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Lender, in its sole
discretion, undertakes, at any time or from time to time, to provide any
information of the type described herein to the Undersigned, Lender shall be
under no obligation to subsequently update any such information or to provide
any such information to the Undersigned on any subsequent occasion.

 

No waiver shall be deemed to be made by Lender of any of its rights hereunder
unless the same shall be in writing signed on behalf of Lender and each such
waiver, if any, shall be a waiver only with respect to the specific matter or
matters to which the waiver relates and shall in no way impair the rights of
Lender or the obligations of the Undersigned to Lender in any other respect at
any other time.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS.

 

To induce Lender to accept this Agreement, the Undersigned irrevocably agrees
that, subject to Lender's sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS
AGREEMENT SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO,
STATE OF ILLINOIS. THE UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE. The Undersigned hereby irrevocably appoints and designates the Secretary
of State of Illinois, whose address is Springfield, Illinois (or any other
person having and maintaining a place of business in such state whom the
Undersigned may from time to time hereafter designate upon ten (10) days written
notice to Lender and who Lender has agreed in its sole discretion in writing is
satisfactory and who has executed an agreement in form and substance
satisfactory to Lender agreeing to act as such attorney and agent), as the
Undersigned's true and lawful attorney and duly authorized agent for acceptance
of service of legal process. The Undersigned agrees that service of such process
upon such person shall constitute personal service of such process upon the
Undersigned. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST THE UNDERSIGNED BY LENDER IN
ACCORDANCE WITH THIS PARAGRAPH.

 

 

 

- 5 -

 

 

THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT.

 

 

 

- 6 -

 

 



IN WITNESS WHEREOF, this Agreement has been executed as of the 19th day of July,
2005.

 

_____________________________

Mary J. Johnson

Address:

_____________________________

_____________________________

 

_____________________________

Warren F. Johnson

Address:

_____________________________

_____________________________

 

 

____________________________

Andrew O. Johnson

Address:

_____________________________

_____________________________

 

 

_____________________________

Angela Fisher, Trust Administrator

Bank One Trust Company, N.A.

Personal Representative of the Estate of Warren E. Johnson

 

 

 

 

 

- 7 -

 

 

Rider to that Certain Subordination Agreement

dated as of July 19, 2005, and executed by

UX, Inc. (Undersigned) in favor of

LaSalle Business Credit, LLC (Lender) and consented

to by United ExpressLine, Inc. (Borrower)

 

Notwithstanding anything contained in the Agreement to the contrary, (x)
Borrower may make and the Undersigned may receive and retain regularly scheduled
payments of interest pursuant to the Junior Debt Instruments on an unaccelerated
basis, provided that no “Event of Default” under and as defined in that certain
Loan and Security Agreement entered into by and between Borrower and Lender
dated as of July 19, 2005, as it may be amended from time to time (the “Loan
Agreement”) has occurred or would occur as a result of any such payment; (y) at
such time as (i) Lender has (a) repossessed any material amount of Collateral
under and as defined in the Loan Agreement or (b) commenced the judicial
enforcement of any of its rights and remedies under the Loan Agreement or
applicable law, (ii) Borrower is subject to any liquidation, bankruptcy
receivership, assignment for the benefit of creditors, reorganization or
dissolution proceedings, or (iii) Borrower has failed to make a payment of
principal under the Junior Debt Instruments on or after July 27, 2006, the
Undersigned may declare immediately due and payable all obligations under the
Junior Debt Instruments and relative thereto, may cause a judgment to be entered
against Borrower; provided, however, the Undersigned shall neither register or
record any such judgment nor will the Undersigned execute and/or levy on any
such judgment or in any way enforce any such judgment or receive any payments
relative to any such judgment unless and until Lender has, in writing, notified
the Undersigned that the Senior Debt has been paid in full and all obligations
arising in connection therewith have been discharged and (z) the Junior Debt
shall be and remain at all times unsecured.

 

 

United ExpressLine, Inc.

 

By___________________________________

Title________________________________

 

 

 

 

 

 

- 8 -

 

 



 

_____________________________

Mary J. Johnson

Address:

_____________________________

_____________________________

 

_____________________________

Warren F. Johnson

Address:

_____________________________

_____________________________

 

 

____________________________

Andrew O. Johnson

Address:

_____________________________

_____________________________

 

 

_____________________________

Angela Fisher, Trust Administrator

Bank One Trust Company, N.A.

Personal Representative of the Estate of Warren E. Johnson

 

 

 

 

 

- 9 -

 

 

BORROWER'S CONSENT

 

Borrower hereby consents to the foregoing Agreement (and the terms thereof) and
agrees to abide thereby and to keep, observe and perform the several matters and
things therein intended to be kept, observed and performed by it, and
specifically agrees not to make any payments contrary to the terms of said
Agreement.

 

A breach of any of the terms and conditions of this consent shall constitute an
"Event of Default" under the Loan and Security Agreement dated as of July 19,
2005 between Borrower and Lender.

 

                

UNITED EXPRESSLINE, INC.

 

By______________________________

Title__________________________

 

                

 

 

 

- 10 -

 

 

ACKNOWLEDGMENT OF SIGNATURES

 

STATE OF INDIANA

)

 

) SS

COUNTY OF ELKHART

)

 

 

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared Andrew
O. Johnson, and executed the foregoing Agreement, and as his free and voluntary
act, for the uses set forth therein.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this __ day of
____________, 2005.

 

                                          
                                             

____________________________________

Notary Public

 

My Commissions Expires: ________________



 

 

 

 

- 11 -

 

 

ACKNOWLEDGMENT OF SIGNATURES

 

STATE OF INDIANA

)

 

) SS

COUNTY OF ELKHART

)

 

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared Warren
F. Johnson, and executed the foregoing Agreement, and as his free and voluntary
act, for the uses set forth therein.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this __ day of
____________, 2005.

 

                

____________________________________

Notary Public

 

My Commissions Expires: ________________

 

 

 

 

- 12 -

 

 

ACKNOWLEDGMENT OF SIGNATURES

 

STATE OF INDIANA

)

 

) SS

COUNTY OF ELKHART

)

 

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared Mary J.
Johnson, and executed the foregoing Agreement, and as her free and voluntary
act, for the uses set forth therein.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this __ day of
____________, 2005.

 

                

____________________________________

Notary Public

 

My Commissions Expires: ________________

 

 

 

 

 

- 13 -

 

 

ACKNOWLEDGMENT OF SIGNATURES

 

STATE OF INDIANA

)

 

) SS

COUNTY OF ELKHART

)

 

I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared Angela
Fisher, known to me to be the Trust Administrator of Bank One Trust Company,
N.A., the Personal Representative of the Estate of Warren E. Johnson and
executed the foregoing Agreement, and as her free and voluntary act, for the
uses set forth therein.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this __ day of
____________, 2005.

 

 

____________________________________

Notary Public

 

My Commissions Expires: _______________

 

 

 

 

- 14 -

 

 

 